Exhibit 10.1.  Agreement with Platoro West




AGREEMENT




This Agreement made as of the 27th day of June, 2005.

BETWEEN:

Pilot Mountain Resources Inc., a corporation incorporated pursuant to the laws
of the State of Nevada (herein called “PMR”) and a wholly-owned subsidiary of
Pacific Gold Corp., a Nevada corporation (“Pacific Gold”) and Platoro West
Incorporated, a corporation incorporated pursuant to the laws of the State of
Nevada (herein called “Platoro”).

WHEREAS, Platoro has represented to PMR that Platoro owns certain mining claims
likely to contain high concentrations of minerals including without limiting the
generality of the foregoing, tungsten.

NOW, THEREFORE, THIS AGREEMENT WITNESSES that in consideration of the respective
covenants and agreements of the parties contained herein and other good and
valuable consideration (the receipt and sufficiency of which is hereby
acknowledged by each of the parties hereto), it is agreed as follows:

INTERPRETATION




In this Agreement, unless the context otherwise requires:




“Agreement” means this agreement, including any and all Schedules attached or to
be attached, as amended from time to time in accordance with its terms;

“Business Day” means every day except Saturday, Sunday or a day which is a
statutory holiday under the laws of the State of Nevada;

“Encumbrance” means any mortgage, lien, pledge, charge, security interest,
restriction, claim, encumbrance, right to use or acquire, ownership interest or
demand of any nature whatsoever;

“Gross Royalty” means an amount equal to two (2%) percent of the actual proceeds
of the sale of Valuable Minerals derived from the development and production of
Subject Mining Claims actually received in cash by PMR or its assignees from the
sale thereof from a smelter or refinery;

“Mining Claim” means a parcel of land, including land under water, that can be
or has been staked and recorded;

“Subject Mining Claim” means a Mining Claim that Platoro owns the rights to that
is subject to the terms of this Agreement or that PMR owns as a result of
transfer from Platoro to PMR under this Agreement and/or listed on Schedule A
hereto;





--------------------------------------------------------------------------------

“Person” includes an individual, partnership, unincorporated association,
organization, syndicate, corporation, trust and a trustee, executor,
administrator or other legal or personal representative;

“Valuable Minerals” means mines, ore, concentrates, bullion, minerals, including
without limiting the generality of the foregoing, tungsten, gold, silver and all
rare and precious metals and/or other products located in, on or under Subject
Mining Claims;

In this Agreement:




words denoting the singular include the plural and vice versa and words denoting
any gender include both genders;




any reference to a statute shall be the statute in force on the date hereof,
unless otherwise expressly provided;




the use of headings is for convenience of reference only and shall not affect
the construction of this Agreement;




when calculating the period of time within which or following which any act is
to be done or steps taken, the date which is the reference day in calculating
such period shall be excluded.  If the last day of such period is not a Business
Day, the period shall end on the next Business Day; and




all dollar amounts are expressed in United States of America funds unless stated
otherwise;




COVENANTS OF PLATORO




Platoro agrees to identify in consultation with PMR certain Mining Claims that
have the potential to have tungsten mineralizations therein, which shall then be
identified as Subject Mining Claims and listed on Schedule A hereto.




Platoro covenants and agrees to do all things reasonably required to cause the
Subject Mining Claims to be staked out and registered in its name, if not
already staked and registered in its name, to be held for itself and no others,
and to cause all legal steps required pursuant to the laws of any state of the
United States and the laws of the United States for the Subject Mining Claims to
be filed, registered and recorded in all public records in the name of Platoro
and no others.




Platoro hereby grants a license to PMR to enter upon the Subject Mining Claims
for the purpose of performing testing, sampling and geological studies, for the
purpose of completing feasibility studies and developing a Plan of Operations.
 Such license shall extend to all agents, consultants, employees and others
engaged by PMR in any capacity to enter upon and perform the above.  PMR shall
be responsible for obtaining any permits necessary for any testing, sampling and
geological studies and will be responsible for reclamation and other expenses
associated therewith.  In connection with the license hereby granted, Platoro
agrees to provide to PMR such information and data in the possession or control
of Platoro relating to the Subject Mining Claims as is requested by PMR,
together with copies of documents in the possession or control of Platoro





--------------------------------------------------------------------------------

relating thereto (including without limiting the generality of the foregoing,
all maps, file contents, geological, engineering, environmental and
metallurgical data and information).







The Subject Mining Claims filed, registered and recorded by Platoro pursuant to
Section 2.1, shall be transferred and filed, registered and recorded in the name
of PMR as the sole and absolute owner thereof, at the request of PMR as to which
Subject Mining Claims and when, at any time after PMR either (i) completes a
feasibility study for such Subject Mining Claims using a consultant on whom both
PMR and Platoro reasonably agree or (ii) is approved for a Plan of Operations
with the relevant authorities which plan (a) calls for not less than 500 tons
per day of mining or (b) has the approval of Platoro which approval will not be
unreasonably withheld so long as it represents substantial mining efforts by
PMR. Upon the written request for transfer to PMR of the sole and absolute
ownership of some or all the Subject Mining Claims by PMR, time being of the
essence, and in no event later than 30 days after the date of notice, Platoro
will take all such action as may be required or necessary to transfer the
Subject Mining Claims that are subject to a feasibility study or Plan of
Operations to PMR, and assure that they are properly and fully filed, registered
and recorded in the name of PMR as sole and absolute owner.  Upon the transfer
of the Mining Claims to PMR pursuant to this provision, the Mining Claims will
become the sole property of PMR, and Platoro will not contest or otherwise seek
any ownership interest in the Subject Mining Claims.  Notwithstanding the
provisions of Sections 3.1.1 and 3.1.2, from and after the date of request of
the transfer of the Subject Mining Clams to PMR, Platoro will have only the
right to receive the Gross Royalty in respect of those Subject Mining Claims
transferred to PMR as provided in Section 3.1.3 and retain any issuance of
shares and prepayments of the Gross Royalty paid as of the date of such notice
of transfer.




Immediately following completion of the obligations set forth in Sections 2.4,
Platoro shall provide PMR with the following:




complete particulars as to the precise location of the Mining Claims and Subject
Mining Claims so located, staked out and recorded;




evidence, satisfactory to PMR and its counsel, acting reasonably, that Sections
2.1 through 2.3, have been complied with and satisfied; and




such information and data in the possession or control of Platoro relating to
the Subject Mining Claims, together with such documents in the possession or
control of Platoro relating thereto (including without limiting the generality
of the foregoing, all maps, file contents, geological, engineering,
environmental and metallurgical data and information).




In the event of a breach of this Agreement by PMR, Platoro agrees that it will
not have any rights in any of the Subject Mining Claims that have been
transferred to PMR, other than those of a general creditor of the company.




COVENANTS OF PMR




PMR covenants and agrees as follows:




It will cause its parent, Pacific Gold, to issue to Platoro 150,000 shares of
common stock of Pacific Gold (“Shares”), which shares will be unregistered and
“restricted stock” as





--------------------------------------------------------------------------------

that term is defined in Rule 144 under the Securities Act of 1933, such shares
to be issued within 15 days of the execution of this Agreement, which shares are
being received as an investment and not with a view towards their distribution;




to pay to Platoro the following pre-payments of the Gross Royalty on the dates
specified below:




$5,000

Due and payable on the first through the fourth anniversaries of the date of
this Agreement

$10,000

Due and payable on the fifth and sixth anniversaries of the date of this
Agreement

$20,000

Due and payable on the seventh through the tenth anniversaries of this
Agreement.

$40,000

Due and payable on the eleventh anniversary of this Agreement and each
anniversary of the Agreement thereafter until the parties mutually agree to
terminate this Agreement if not previously terminated by PMR.

Each of the above specified payments, once paid, shall be non-refundable by
Platoro to PMR;

to pay to Platoro a Gross Royalty of 2% during the term of this Agreement, the
Gross Royalty payment to be made to Platoro not later than 30 Business Days
after receipt of payment for any Valuable Minerals sold by PMR; and




to reimburse or otherwise pay Platoro all yearly claims fees for both US Federal
and state entities in respect of the Subject Mining Claims, commencing with the
fees due the Bureau of Land Management fees due not later than August 31, 2005.




PMR agrees that in respect of the Subject Mining Claims, it will act reasonably
promptly to conduct such testing, sampling and geological studies as it deems
necessary, for the purpose of completing feasibility studies and developing a
Plan of Operations, subject to the requirements of this Agreement.  If PMR does
not commence such testing, sampling, or studies within two years of the date of
this Agreement in respect of a Subject Mining Claim, then Platoro may give
notice in writing to PMR to remove such claims from Schedule A hereto and such
claim shall no longer be considered a Subject Mining Claim governed by the terms
of this Agreement.  For the purposes of this Agreement, PMR need only commence
such testing, sampling and studies and need not have finished them or completed
a feasibility study or Plan of Operations.  If PMR does not complete a
feasibility study or Plan of Operations for any Subject Mining Claims within in
four years of the date of this Agreement, then Platoro may give notice in
writing to PMR to remove such claims from Schedule A hereto and such claim shall
no longer be governed by the terms of this Agreement.




Platoro shall have the right during any period that Shares may not be sold
pursuant to any provision of Rule 144 to have those Shares included for re-offer
and re-sale on any registration statement filed by Pacific Gold (other than in
connection with a transaction contemplated by Rule 145(a) promulgated under the
Securities Act of 1933 or pursuant to Form S-8 or any equivalent form);
provided, however, that if, in the written opinion of the managing underwriter
or





--------------------------------------------------------------------------------

underwriters, if any, for an offering by Pacific Gold or selling holders of
securities registered on the registration statement (the "Underwriter"), the
inclusion of the Platoro Shares, when added to the securities being registered
by Pacific Gold or any other selling holder(s) whose securities are registered
on the registration statement, will exceed the maximum amount of the securities
which can be marketed (i) at a price reasonably related to their then current
market value, or (ii) without materially and adversely affecting the entire
offering, Pacific Gold shall nevertheless register all or any portion of the
Platoro Shares required to be so registered but the Platoro Shares shall not be
sold by Platoro until 90 days after the registration statement has become
effective; and provided further that, if any securities are registered for sale
on behalf of other security holders in such offering and such security holders
have not agreed to defer such sale until the expiration of such 90 day period,
the number of securities to be sold by all stockholders in such offering during
such 90 day period shall be apportioned pro rata among all such selling security
holders, including the Platoro Shares, according to the total amount of
securities of Pacific Gold proposed to be sold by said selling security holders,
including all the Platoro Shares.  Notwithstanding the above, Pacific Gold may
grant registration rights subsequent to the date of this agreement that provide
that no securities of any other person, including Platoro, may be registered on
a registration statement provided in respect of the securities of such holder
and Platoro specifically consents to this exclusion of its Shares and limitation
of the above “piggy-back rights.”  Pacific Gold shall bear all fees and expenses
related to registering the Shares, (but excluding among other things, any filing
fees payable to the National Association of Securities Dealers, Inc.), but
Platoro will pay any and all underwriting commissions and the expenses of any
legal counsel selected by it to represent it in connection with the sale of the
Shares.  In the event of such a proposed registration, Pacific Gold shall
furnish Platoro with not less than fifteen days written notice prior to the
proposed date of filing of the registration statement.  Platoro shall exercise
its "piggy-back" rights provided for herein by giving written notice, within
five days of the receipt of Pacific Gold's notice of its intention to file a
registration statement.




REPRESENTATIONS AND WARRANTIES OF PLATORO

Platoro hereby represents and warrants to PMR as follows and acknowledges that
PMR is relying upon such representations and warranties in entering into this
Agreement:

Platoro is a corporation duly incorporated and organized and is validly existing
under the laws of the State of Nevada.  Platoro has the requisite corporate and
legal power and authority to satisfy all of its obligations pursuant to this
Agreement and is in good standing in each jurisdiction in which it carries on
business.




Platoro has staked and holds the Subject Mining Claims in its own name and for
no other person.  Subject to the rules and regulations applicable to mining
claims, Platoro is the sole owner of the Subject Mining Claims free of all
Encumbrances.  Platoro, when requested by PMR, will have the ability to transfer
to PMR all right, title and interest in the Subject Mining Claims, free and
clear of all Encumbrances.

Platoro has not entered into any agreement with anyone other than PMR for the
locating, staking out and recording of the Subject Mining Claims.




There is not now outstanding against Platoro any judgment, execution, order,
injunction, decree or rule of any court, administrative agency, governmental
authority or arbitrator which affects the ability of Platoro to carry out its
obligations under this Agreement.








--------------------------------------------------------------------------------

The execution and delivery of this Agreement by Platoro, the consummation of the
transactions contemplated hereby and the fulfilment by Platoro of the terms,
conditions and provisions hereof will not:

contravene or violate or result in the breach (with or without the giving of
notice or lapse of time, or both) or acceleration of any obligations of Platoro
under:




the laws to which Platoro is subject;




any judgment, order, writ, injunction or decree of any court or of any
government official, agency or instrumentality which is presently applicable to
Platoro;

the articles, bylaws or any resolutions of Platoro or any amendments thereto or
restatements thereof; or




the provisions of any agreement, arrangement or understanding to which Platoro
is a party or by which it is bound.




Platoro has the right, power, legal capacity and authority to enter into and
perform its obligations under this Agreement and no approvals or consents of any
other persons are necessary in connection with the transactions contemplated by
this Agreement.




This Agreement has been duly authorized, executed and delivered by Platoro and
constitutes a valid and binding obligation of Platoro, enforceable against it in
accordance with its terms.




Platoro represents to PMR that the common stock to be issued to it as partial
consideration is being acquired for investment purposes, without any intent to
distribute the shares of common stock, that it has the ability to hold such
shares of common stock for an indefinite period of time, that PMR is not
obligated to register the common stock for resale or otherwise facilitate any
sale of the common stock, that an investment in the common stock is highly
speculative and there may be no market or other means by which the shares of
common stock may be readily sold.




MISCELLANEOUS




All notices required or permitted by this Agreement shall be in writing and
delivered by hand or facsimile to:




PMR:




Address:

157 Adelaide Street West 600

Toronto, On. Canada M5H 4E7

Facsimile:

(647) 288-1509




With a copy to:

Graubard Miller




Address:

405 Lexington Avenue 19th Floor

New York, New York 10174

Facsimile:

212-818-8881











--------------------------------------------------------------------------------

Platoro:




Address:

PO Box 2654

Durango, Co 81302




With a copy to:

William M. Sheriff

PO Box 357

Wylie, TX 75098

Facsimile:

(775) 248 - 6646

or at such other address or fax number of which the addressee may from time to
time have notified the addressor.  A notice shall be deemed to have been sent
and received on the day it is delivered by hand or on the day on which it is
sent by facsimile transmission.  If such day is not a Business Day or if the
notice is received after ordinary office hours (time of place of receipt), the
notice shall be deemed to have been sent and received on the next Business Day.

Any extension, waiver or variation of any provision of this Agreement shall not
be deemed to effect this provision and there shall be no implied waiver of this
provision.




The parties shall do or cause to be done all such further acts and things as may
be necessary or desirable to give full effect to this Agreement.




This Agreement shall be governed by the laws of the State of Nevada.  Each party
hereby irrevocably consents to the jurisdiction of the courts of the State of
Nevada.




This Agreement may be terminated by PMR at any time, on not less than 30 days
written notice.  In addition, the terms of this Agreement may be terminated by
PMR as to specific Subject Mining Claims as it designates from time to time.
 Upon any full or partial termination, Platoro shall have the right to retain
any prepayments of the Gross Royalty paid by PMR, any amount of the Gross
Royalty paid and the right to receive any Gross Royalty amount due and owning
under the terms hereof, and retain any of the shares of PMR issued to Platoro.
 In addition, on the termination of this Agreement, as a whole or as to specific
Subject Mining Claims by PMR, Platoro may retain the Subject Mining Claims that
have not been transferred to PMR as to which this Agreement is being terminated,
and file, register and record such non-transferred Subject Mining Claims in its
own name or the name of others as it determines.  In respect of Subject Mining
Claims that continue to be held by PMR after termination of this Agreement,
Platoro will continue to have the right to the Gross Royalty for so long as PMR
continues to own and hold all of the interests in the Subject Mining Claim.




This Agreement may be amended only by written agreement of the parties.




No waiver of any provision of this Agreement shall be binding unless it is in
writing.  No indulgence or forbearance by a party shall constitute a waiver of
such party's right to insist upon performance in full and in a timely manner of
all covenants in this Agreement.  Waiver of any provision shall not be deemed to
waive the same provision thereafter, or any other provision of this Agreement at
any time.








--------------------------------------------------------------------------------

This Agreement and the schedules, if any, attached to this Agreement constitute
the entire agreement among the parties pertaining to all matters herein and
supersedes all prior negotiations, agreements, letters of intent,
understandings, covenants, representations, warranties and conditions with
respect thereto.

This Agreement may be executed in one or more counterparts which, together,
shall constitute one and the same Agreement.  This Agreement shall not be
binding upon any party until it has been executed by each of the parties and
delivered to all other parties.




Except as specified in 5.9.2, neither this Agreement nor any rights or
obligations hereunder may be assigned, directly or indirectly, by Platoro
without the prior written consent of PMR, which consent may be arbitrarily
withheld.  Any assignment without such consent shall be null and void.




Notwithstanding 5.9.1, provided that the obligations in Article 2 have been
completed by Platoro, and provided that Platoro is not in default pursuant to
this Agreement, Platoro shall have the right to assign the right to receive any
payment or shares contemplated by this Agreement, but no such assignment shall
relieve Platoro of any obligation hereunder, and any such assignment shall be
subject to the equities between the parties hereto, including without limitation
PMR’s right of set off.




This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors, heirs, executors, administrators,
personal representatives and permitted assigns.

This Agreement may be executed and delivered by facsimile transmission followed
by delivery of a duly executed original copy hereof, which facsimile
transmission shall be valid and binding on the parties hereto, pending receipt
by all parties of an original copy of this Agreement duly executed.




If any article, section or any portion of any section of this Agreement is
determined to be unenforceable or invalid for any reason whatsoever that
unenforceability or invalidity shall not affect the unenforceability or validity
of the remaining portions of this Agreement and such unenforceable or invalid
article, section or portion thereof shall be severed from the remainder of this
Agreement.




Each of the parties expressly disclaims any intention to create a partnership
between the parties or to constitute the other party as its agent (except as
expressly provided herein) whether as to the profits arising from development of
the Subject Mining Claims, as to title in the Subject Mining Claims, or with
respect to any other matter relating to the Subject Mining Claims.  Each party
covenants with the other that it will not, at any time, allege or claim that a
partnership or agency was created between them pursuant to the provisions of
this Agreement or otherwise.




Subject to the other terms and conditions of this Agreement, PMR agrees to carry
out and record or cause to be carried out and recorded all assessment work, or
pay fees in lieu of said assessment work if allowed by governmental authorities
in order to maintain the Subject Mining Claims in good standing at all times.
 As between PMR and Platoro, PMR shall be solely responsible for any taxes,
assessments, or fees levied by any governmental authority with respect to the
Subject Mining Claims or PMR’s operations thereon.  PMR shall carry out
reclamation work required by federal or state governmental authorities resulting
from PMR’s activities on the Subject Mining





--------------------------------------------------------------------------------

Claims, provided that PMR shall bear no responsibility for reclamation of any
disturbances or activities created by anyone other than PMR or its agents.




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.




Signed, Sealed and Delivered in the presence of

)

 

)   Pilot Mountain Resources Inc.

 

)

 

)   

 

)  /S/ Mitchell Geisler

 

)   ____________________________

 

)   Name:  Mitchel Geisler

 

)   Office: Chief Operating Officer

 

)

 

)   Platoro West Incorporated

 

)

 

)   

 

)  /S/ Bill Sheriff

 

)   ____________________________

 

)   Name: William M. Sheriff

 

)   Office: President









